Citation Nr: 1531705	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder, claimed as cardiomegaly, to include as secondary to PTSD and/or hypertension.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD and/or hypertension.

4.  Entitlement to service connection for sebaceous cysts on the left arm, to include as due to exposure to environmental toxins.

5.  Entitlement to service connection for a bilateral knee disorder, claimed as joint pain, to include as secondary to degenerative arthritis of the lumbar spine.

6.  Entitlement to service connection for a disorder manifested by muscle aches, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran & R.B.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to February 1992.  The Veteran served in Southwest Asia from September 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in September 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In September 2012, the Board remanded these claims for additional development.  

The Board notes the issues of entitlement to service connection for a skin rash on both feet, breathing problems, a stomach disorder, and a thoracolumbar spine disorder, were granted in a January 2015 rating decision, and as such, are no longer on appeal.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  The Board notes that during the October 2014 VA examination, the Veteran clarified that his claimed joint pain involved his bilateral knees and lumbar spine.  The Veteran has been granted service connection for degenerative arthritis of the lumbar spine.  The Board finds that the Veteran's claim for a bilateral knee disorder encompasses his claim for joint pain of the bilateral knees, and as such, the Veteran's claim for joint pain has been merged with his claim for a bilateral knee disorder.  See October 2014 VA examination; January 2015 rating decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The issues of entitlement to service connection for a sebaceous cyst on the left arm, a disorder manifested by muscle pain, and a bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his hypertension is proximately due to or aggravated by his service-connected PTSD.

2.  Resolving all doubt in the Veteran's favor, his heart disorder is proximately due to or aggravated by his hypertension.

3.  Resolving all doubt in the Veteran's favor, his erectile dysfunction is proximately due to or aggravated by his hypertension.


CONCLUSIONS OF LAW

1.  Service connection for hypertension, as secondary to PTSD, is established.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).

2.  Service connection for a heart disorder, claimed as cardiomegaly, as secondary to hypertension, is established.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).

3.  Service connection for erectile dysfunction, as secondary to hypertension, is established.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for hypertension, a heart disorder, and erectile dysfunction.  

The Veteran asserts his disorders are due to an undiagnosed illness.  The Persian Gulf War presumption of service connection does not apply if symptoms are medically attributed to a diagnosed (rather than an undiagnosed) illness.  See VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000).  As the Veteran's claimed disorders are all attributed to diagnosed disorders, the presumptions of service connection for the Gulf War are not applicable for the claims decided herein.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

A.  Hypertension

The Veteran asserts that his hypertension is due to his time in service, or in the alternative, is proximately due to aggravated by his PTSD.  The Veteran was granted entitlement to service connection for PTSD in an August 2008 rating decision.

Initially, the Board notes that the Veteran has a current diagnosis of hypertension.  See October 2014 VA examination.  As such, element (1) set forth under Allen, current disability, has been satisfied.  See Allen, supra.

In October 2009, the Veteran's private physician submitted a statement indicating that the Veteran suffered from hypertension.  The physician explained that the Veteran suffers from PTSD due to events he experienced during service, and as a result, he has uncontrolled blood pressure.  The physician noted that the Veteran did not have a blood pressure problem previously, and based on his knowledge of PTSD, as well as the Gulf War Syndrome, the physician opined that the Veteran's hypertension was "certainly" a result of PTSD and his time in service.

A VA medical opinion was obtained in October 2014.  The examiner opined that it is less likely than not that the hypertension was due to his time in service, as there was no evidence of a diagnosis or treatment until more than 15 years post service.  The examiner stated that there were no consistently reproducible or statistically valid studies that support a causal relationship between hypertension and PTSD.

In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension is proximately due to or aggravated by his PTSD.  Accordingly, the Board finds that element (2) under Allen, nexus, has been satisfied.  See Allen, supra.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim for hypertension is granted.

B.  Heart Disorder

The Veteran asserts that his heart disorder is due to his time in service, or in the alternative, it is proximately due to aggravated by his PTSD or hypertension.  As noted previously, the Veteran is currently service connected for PTSD, and as a result of this Board decision, service connection has been granted for hypertension. 

Initially, the Board notes that the Veteran has a post-service diagnosis of mild, left ventricular hypertrophy with mild ischemia.  See January 2008 statement from Dr. A.  As such, element (1) set forth under Allen, current disability, has been satisfied.  See Allen, supra.

In January 2008, the Veteran's private physician submitted a statement indicating that the Veteran had been referred to him due to an abnormal electrocardiogram with complaints of chest discomfort, and shortness of breath with exertion.  Results of an extensive cardiac evaluation demonstrated mild, left ventricular hypertrophy with mild ischemia.  The physician opined that the Veteran's symptoms were related to stress and anxiety.

Additionally, in October 2009, a private physician submitted a statement opining that the Veteran's hypertension led to his heart disorder.  The physician stated that the Veteran's cardiomegaly is a result of his hypertension, which is due to elevated stress from PTSD.

A VA medical opinion was obtained in October 2014.  The examiner opined that the Veteran's heart disorder was less likely than not due to service because there was no evidence of any existing cardiomegaly.  The examiner failed to discuss the January 2008 private physician's findings of left ventricular hypertrophy with mild ischemia.

In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's heart disorder is proximately due to or aggravated by his PTSD and/or hypertension.  Accordingly, the Board finds that element (2) under Allen, nexus, has been satisfied.  See Allen, supra.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim for a heart disorder, diagnosed as left ventricular hypertrophy with ischemia, is granted.

C.  Erectile Dysfunction

The Veteran asserts that his erectile dysfunction is due to his time in service, or in the alternative, is proximately due to aggravated by his PTSD or hypertension.  As noted previously, the Veteran is currently service connected for PTSD, and as a result of this Board decision, service connection has been granted for hypertension. 

Initially, the Board notes that the Veteran has a post-service diagnosis of erectile dysfunction.  See October 2014 VA examination.  As such, element (1) set forth under Allen, current disability, has been satisfied.  See Allen, supra.

In October 2009, a private physician submitted a statement opining that the Veteran's erectile dysfunction was due to Gulf War Syndrome.

A VA medical opinion was obtained in October 2014.  The examiner opined that there were no valid studies that reliably linked erectile dysfunction to Gulf War exposures.  Importantly, however, the examiner opined that the Veteran's erectile dysfunction was likely due to his hypertension.

In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's erectile dysfunction is proximately due to or aggravated by his hypertension.  Accordingly, the Board finds that element (2) under Allen, nexus, has been satisfied.  See Allen, supra.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim for erectile dysfunction is granted.


ORDER

Entitlement to service connection for hypertension, as due to PTSD, is granted.

Entitlement to service connection for a heart disorder, as due to hypertension, is granted.

Entitlement to service connection for erectile dysfunction, as due to hypertension, is granted.


REMAND

The Veteran seeks entitlement to service connection for sebaceous cysts on the left arm, a bilateral knee disorder, and a disorder manifested by muscle aches.
	
Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Sebaceous Cyst on the Left Arm

The Veteran asserts his sebaceous cyst of the left arm is causally or etiologically due to service.  The Board notes that the Veteran was treated for a sebaceous cyst of the neck during service, and is currently service connected for that disability.

Evidence indicates that the Veteran's cyst of the left arm occurred post service.  The Veteran's private physician submitted a statement in October 2009, indicating that the Veteran's "sebaceous cysts have returned and have been recurrent (skin disorders are another feature of the Gulf War Syndrome)."  Although the physician seems to indicate that the Veteran's cysts have a common etiology, the physician did not note that the Veteran's current cyst occurred post service, and did not offer any further rationale regarding how his left arm cyst is related to his time in service or to his neck cyst that occurred during service.  Of note, an October 2014 VA examiner opined that the Veteran's left arm cyst was not associated with exposure to environmental hazards in the Gulf region and not due to an undiagnosed illness.  The examiner did not offer any comments regarding whether the Veteran's left arm cyst could be proximately due to his neck cyst.  

To date, a medical opinion has not yet been obtained regarding whether the Veteran's now claimed left arm cyst is etiologically related to his currently service-connected cyst of the neck.  On remand, a medical opinion must be obtained.

Muscle Aches

The Veteran asserts that he suffers from muscle aches as a result of his time in service.  The Veteran was afforded a VA examination in October 2014.  The examiner stated that there was no documentation to support the claim of muscle injury or muscle aches due to Gulf War service and indicated that the Veteran's service examination provided no documentation supporting the claim.  

The Court has found that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service disorder and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Accordingly, the Board finds the opinion to be inadequate and an addendum opinion must be obtained.

Bilateral Knees (Joint Pain)

The Veteran has been diagnosed with patellofemoral pain syndrome.  See October 2014 VA examination.

The October 2014 VA examiner opined that the Veteran's bilateral knee disorder was not due to exposure to environmental hazards.  No further rationale was stated.  Additionally, no medical opinion was provided regarding whether the Veteran's bilateral knee disorder is proximately due to or aggravated by his service-connected low back disability.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  On remand, an addendum medical opinion must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's sebaceous cyst on the left arm.  If deemed necessary by the examiner, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent):

a) that the Veteran's sebaceous cyst of the left arm is causally or etiologically due to service, to include exposure to environmental hazards in the Persian Gulf, or had an onset during service; and,

b) that the Veteran's sebaceous cyst of the left arm is proximately due to OR aggravated by his service-connected sebaceous cyst of the neck.

The examiner must also offer comments and opinion on the October 2009 private physician's statement, indicating that the Veteran's "sebaceous cysts have returned and have been recurrent (skin disorders are another feature of the Gulf War Syndrome)."  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

3.  Obtain an addendum opinion for the Veteran's claimed muscle aches.  If deemed necessary by the examiner, afford the Veteran a VA examination for his muscle aches.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his disorder, please answer the following: 

a)  The examiner should specifically state whether the Veteran's muscle ache symptoms are attributed to a known clinical diagnosis.  If so, please specify each such diagnosis. 

b)  If any symptoms of a muscle disorder have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from a medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

c)  For each diagnosed muscle disorder, please opine whether it is at least as likely as not (i.e., probability of 50 percent) that the diagnosed disorder manifested during service or is causally or etiologically due to service, to include exposure to environmental toxins during the Persian Gulf war.

The Veteran's lay statements regarding his history must be fully considered and discussed when formulating an opinion. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

4.  Obtain an addendum opinion for the Veteran's bilateral knee disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent):

a) that the Veteran's bilateral knee disorder is causally or etiologically due to service, to include exposure to environmental hazards in the Persian Gulf, or had an onset during service; and,

b) that the Veteran's bilateral knee disorder is proximately due to OR aggravated by his service-connected degenerative arthritis of the lumbar spine.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


